 

 

Case 2:20-cv-13115-GCS-APP ECF No. 1,
CIVIL COVER SHEET

IS 44 (Rev. 10/20)

PagelD.1 Filed 11/23/20 Page 1 of 12

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the ctvil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I (a) PLAINTIFFS
DEARBORN GOLDEN INVESTMENTS, LLC

(b) County of Residence of First Listed Plaintiff
{EXCEPT IN U.S. PLAINTIFF CASES)

(ce) Attorneys (Firm Name, Address, and Telephone Number}
ALEXANDER V. LYZOHUB (P34422) 14706 Farmington
Rd., Ste 101, Livonia, Ml 48154, (734) 427 5555,

lyzohubsecretarv@vahoo.com

Wayne

DEFENDANTS
UPPERCUT BROS, LLC, ABBAS BAZZY, an Ind., RY
LANDSCAPING LLC, RANDY YOUHAN, an Ind.

County of Residence of First Listed Defendant Vvayne

(IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,
Attomeys (Known)

 

 

IL. BASIS OF JURISDICTION (Place an “X" ta One Box Only)

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Bax for Flainuff

(For Diversity Cases Onty) and Que Bax for Defendant}

 

   

 

 

   
 
     
      
  
  
  
  
 
  
  
    
 

 

 

CL] 1 U.S, Government [x]3 Federal Question PIF DEF PIF DEF
Plaintiff (U8. Government Not a Party) Citizen of This State Et Cl 1 Incorporated or Principal Place 4 4
of Business In This State
C] 2 U8, Government (]4 Diversity Citizen of Another State CL] 2 [J] 2 Incorporated ane Principal Place {J s (Js
Defendant findicete Citizenship of Parites in Item HD) of Business In Another State
Citizen or Subject ofa C13 [} 3. Foreign Nation Cle Cs
Foreign Country
Click here for: Nature of Suit Code Descriptions.
eS SANK! See oe eee eye.
119 Insurance PERSONAL INJURY 422 Appeal 28 USC [58 475 False Claims Act
120 Marine 310 Airplane | 365 Porsonal Injury - 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Gther 28 USC 157 3729{a))
140 Negotiable Instrument Liability L] 367 Health Care/ |_| 400 State Reapportionment
[_]150 Recovery of Overpayment |] 326 Assault, Libel & Pharmaceutical PROBE TS =| | 419 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Enrployers’ Product Liability 830 Patent 450 Commerce
ie 152 Recovery of Defaulted Liability ["] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Tnyjury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability [| 840 Trademark Corrupt Organizations
| 153 Recovery of Overpayment Liability PERSONAL PROPERTY bs see (| 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud | {710 Pair Li Act of 2016 (15 USC 1681 or 1692)
[7] 160 Stockholders’ Suits 355 Motor Vehicle H 37] ‘Truth in Lending Act |] 485 Telephone Consumer

 

  

[_] 190 Other Contract Product Liability [_] 380 Other Personal

  

   

| ]720 Labor/Management

      

Protection Act

 

    
   
      
     

195 Contract Product Liability 340 Other Personal Property Damage Relations |] 861 HIA (1395ff) 450 Cable/Sat TY
196 Franchise Injury []385 Property Damape |_]740 Railway Labor Act |_| $62 Black Lung (923) 850 Securities/Commodities!
362 Personal Injury - Product Liability {1751 Family and Medical |_| 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act [| 864 SSID Title XVI || 890 Other Statutory Actions
Eee |_| 865 RSI (405(g)) | } 891 Agricultural Acts

  

P
{_]220 Foreclosure |_| 441 Voting |] 463 Alien Detainee

      
  

893 Environmental Matters
$95 Freedom of Information

 

 
    
 

[_]230 Rent Lease & Ejectment 442 Employment J | 510 Motions to Vacate |_| 870 Taxes (U.S, Pinintiff Act
240 Torts 1a Land 443 Housing/ Sentence or Defendant) - 896 Arbitration
|_| 245 Tort Product Liability Accommodations [| 530 General [| 871 IRS—Third Party 899 Adminisivative Procedure
[| 290 All Other Real Property 445 Aimer. w/Disabilities -[/ | 535 Death Penalty Ee DiNElG ee 26 USC 7609 Act/Review or Appeal of
Employment Other: | [462 Naturalization Application Ageney Decision
446 Amer, w/Disabilities [| 540 Mandamus & Other 465 Other Immigration |_| 930 Constitutionatity of
Other |_| 550 Civil Rights Actions State Statutes
|} 448 Education | | 855 Prison Condition

[| 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

¥. OREGIN (Place an "X” in Gne Box Cniy)
1 Original -|2 Removed from
Proceeding State Court

3. Remanded from
Appellate Court

o4 Reinstated or CO 5 Transferred from
Reopened

ol 6 Multidistrict
Litigation -
Transfer

r8 Multidistrict
Litigation -
Direct File

Another District

(specifiy)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
21 USC Section 811, 24 USC Section 812(a)(1}, 18 USC Sectlan 1961 et. seq.

 

VI. CAUSE OF ACTION

Brief description of cause:
Abate Illegal nuisance, and RIGO case,

 

 

 

 

 

 

Vi. REQUESTEDIN [1] CHECK IP THIS 1S A CLASS ACTION DEMAND § CHECK. YES only if demanded in complaint:
COMPLAINT: UNDER. RULE 23, F.R.Cv.P. $75,000+ JURY DEMAND: — [x] Yes ["] No
VELL RELATED CASE(S)
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
11/23/2020

 

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

 

JUDGE MAG, JUDGE

 
had

Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.2 Filed 11/23/20 Page 2 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

DEARBORN GOLDEN INVESTMENTS, LLC,
A Michigan Limited Liability Company,

Plaintiff,

Vv. Case No. 20
Hon.

UPPERCUT BROS, LLC, A Michigan Limited Company,
ABBAS BAZZY, an Individual, RY LANDSCAPING LLC,
a Michigan Limited Liability Company,
and RANDY YOUHAN, an Individual,
jointly and severally,

Defendants. COMPLAINT &

JURY DEMAND

 

 

ALEXANDER V. LYZOHUB (P34422)
Attorney for Plaintiff
14700 Farmington Rd., Ste 101
Livonia, MJ 48154
(734) 427-5555
lyzohubsecretary@yahoo.com
COMPLAINT AND DEMAND FOR TRIAL BY JURY

NOW COMES, plaintiff, DEARBORN GOLDEN INVESTMENTS, LLC, by and

through its attorney, ALEXANDER V. LYZOHUB, and for its Complaint against the above-

named defendants states as follows:

JURISDICTION AND VENUE
1. This is a civil action by plaintiff against defendants to abate a nuisance, and for damages,
due to defendants’ illegal criminal enterprise of manufacturing marijuana business, which.
is conducted contrary to the laws of the United States, including 21 USC Section 811,

and 21 USC Section 812(d)(1). The defendants are Uppercut Bros, LLC, Abbas Bazzy,
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.3 Filed 11/23/20 Page 3 of 12

RY LANDSCAPING LLC, A Michigan Limited Liability Company and Randy Youhan,
jointly and severally. The complained of conduct is performed by defendants upon
plaintiff's real property located at 6650 Chase Road, and 6550 Chase Road; City of

Dearborn, Wayne County, State of Michigan.

. This is also a civil action by plaintiff against defendants under Title IX of the Organized

Crime Control Act of 1970, 18 USC section 1961 et. seq., entitled "Racketeer Influenced
and Com! pt Organization" (RICO). The RICO case complains of defendants’ illegal
criminal enterprise of marijuana manufacturing business conducted upon plaintiffs real
property located at 6650 Chase Road, and 6550 Chase Road, City of Dearborn, Wayne
County, Michigan. Plaintiff seeks general injunctive relief equity powers based on
pendant claims [USACO Coal Company v Carpomin Energy, Inc., 539 F. Supp. 807 (WD
KY), affirmed, 689 F2d 94 (6th Cir 1982)], and for civil penalty damages, treble

damages, costs, and attorney’s fees.

. Plaintiff, DGI, LLC ("DG"), is a duly organized and operating Michigan Limited

Liability Company and the real property owner and landlord of 6650 Chase Road
("premises"), City of Dearborn, County of Wayne, State of Michigan and 6550 Chase
Road, City of Dearborn, County of Wayne, State of Michigan, collectively herein as the
premises (“premises”). The metes and bounds legal description of the premises is
attached hereto as Exhibits "A & B". 6650 Chase Road a 17,670 square foot warehouse,
6650 Chase Road has a 44,661,8 Square foot warehouse. Exhibit "C" - Dearborn
Assessor's build-sheet sketch of the premises for 6650, and Exhibit “D’” — Dearborn

Assessor’s build-sheet sketch of the premises for 6550 Chase Road.

 
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.4 Filed 11/23/20 Page 4 of 12

10.

This action is being brought by DGI's 30% member, Hassan Hammond, derivatively
pursuant to MCL 450.4510, due to DGI's failure to abate the illegal business constituting
a de facto rejection of demand, and because DGI is subject to irreparable harm from

government forfeiture without compensation to DG. 21 USC Section 881(7).

. Defendant, Uppercut Bros, LLC ("Uppercut"), is a duly organized and operating

Michigan Limited Liability Company, transacting its affairs in the City of Dearborn,
County of Wayne, State of Michigan, and a tenant at the premises.

Defendant, Abbas Bazzy, is an individual transacting his affairs in the City of Dearborn,
County of Wayne, State of Michigan, and is actively participating in, and the managing
member, of co-defendant Uppercut.

Defendant, RY LANDSCAPING LLC (“RYL”) is a duly organized and operating
Michigan Limited Liability Company, transacting its affairs in the City of Dearborn,
County of Wayne, State of Michigan, and a tenant at the premises.

Defendant, Randy Youhan, is an individual transacting his affairs in the City of
Dearborn, County of Wayne, State of Michigan, and is actively participating in, and the
managing member, of co-defendant RYL.

Venue lies in the United States District Court for the Eastern District of Michigan
because all or a substantial part of the events or omissions giving rise to the plaintiffs’
claims occurred in the County of Wayne, State of Michigan.

Divisional venue is in the Southen! Division because ali or a substantial part of the

events leading to the claim for relief arose in the County of, Wayne, State of Michigan.
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.5 Filed 11/23/20 Page 5 of 12

11. The amount in controversy is well in excess of $75,000 exclusive of costs, attonleys fees,
and interest, there exists a federal question, two counts deal with RICO, and plaintiff

seeks injunctive relief.

FACTUAL ALLEGATIONS
12. Plaintiff repeats herein paragraphs 1-8 as fully set forth herein.
13. Defendants owed duties to the public, and to plaintiff, as follows:
a. To not violate the laws of the United States, State of Michigan, and City of
Dearborn;
b. To act in a legal, proper, reasonable, and good faith manner;
c. To not perform any activities that could cause or create any nuisance at the
premises,
d. To not interfere with plaintiffs right to reasonable use and enjoyment of its land.
14. From February 1, 2020 thru present, defendants occupied the premises and have created,
maintained, and conducted an iliegal marijuana manufacturing business of a vast number
of marijuana plants (plants) occupying the majority of the premises, and causing noxious
odors to emanate from the premises. This business activity includes purchasing products
from interstate commerce to conduct their business, planting the plants, growing the
plants, cultivating and harvesting the plants repeatedly during the year, consuming
enormous amounts of public utility electricity to light/heat/ventilate/cultivate the plants,
consuming enormous amounts of public utility water, transacting and selling for
monetary gain the marijuana products from the plants to third parties, conducting

business with the use of banks/checks/financial institution systems which are regulated

 
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.6 Filed 11/23/20 Page 6 of 12

15,

16.

17.

18.

19.

20.

21.

under federal and state law, conducting business with the use of the United States mails,
conducting business with the use of electronic communication devices, conducting
business with the use of the Internet, and or conducting business with the use of interstate
commerce roads; all violative of 18 USC Section 1962(c). (“illegal business”).
Defendants have no legal authority to conduct a large-scale marijuana grow operation.
The City of Dearborn has not issued any licenses to the defendants, nor any person or
entity for that matter, to conduct any large-scale marijuana grow business, and assuming
it had the state authority, federal law would pre-empt any such attempt otherwise.

On February 14, 2019, all the members of plaintiff had a suspicion that the illegal
business was being operated at certain of plaintiff's real properties, including 6650
Chase. Consequently, all members, Hussein (50%), Hassan (30%), and Mahmoud (20%),
made a corporate mandate to prohibit such conduct: "DGI shall further terminate and
evict the tenants of all units wherein the Parties determine that illegal activity may be
taking please (sic ' place'’)." Settlement Agreement and Mutual Release, Page 3,
Paragraph 5.

Plaintiff is entitled to its right to reasonable use and enjoyment of its land.

On or about March 13, 2020 Hassan Hammond gave written notice to DGI and all its
members of the continued illegal business at the premises as a precondition to the
derivative lawsuit.

No action was taken by DGI to abate the illegal business.

The illegal business activity is yet occurring at the premises.

 
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.7 Filed 11/23/20 Page 7 of 12

22. Since DGI took no formal action to abate the illegal business activity at DGI real

properties, pursuant to MCL, 450.4510, Hassan Hammoud is derivatively proceeding in

the name of DG] in the case at bar.

COUNT L ACTION TO ABATE NUISANCE

23. Plaintiff repeats herein paragraphs 1 - 21 as fully set forth herein.

24. Defendants’ conduct was intentional to create and maintain the illegal business.

25. Defendants’ illegal business constitutes an intentional and private nuisance upon

plaintiff's land ("nuisance"). McCraken v Redford Township, 176 Mich App 365 (1989);

and Atkins v Thomas Sullivan Co., 440 Mich 292 (1992).

26. As a direct and proximate result of defendants' nuisance, plaintiff has been damaged and

continues to be damaged in the following:

d.

g.

Exposure to plaintiff, including, all its members, to criminal prosecution and civil
liability by harboring a continuing criminal enterprise;

Potential forfeiture of all plaintiff's real property involved in the continuing
criminal enterprise;

Restoration costs to the premises to return this real property to a rentable storage
or warehouse facility;

Diminution in value of plaintiff's real property;

Loss of reasonable use and enjoyment of its real property;

Loss of reasonable rent;

Reasonable costs and attorney’s fees so wrongfully suffered;

27. Such other damages that form naturally and consequentially from defendants’ actions.
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.8 Filed 11/23/20 Page 8 of 12

WHEREFORE, plaintiff prays that this Honorable Court:
A. GRANT preliminary and final injunctive relief ordering defendants to cease and
desist in their illegal business and to abate this nuisance;
B. AWARD plaintiff all damages against defendants, jointly and severally, to which
it is entitled;
C. ORDER all other legal or equitable relief to which plaintiff may be entitled under

the circumstances, including costs, interest, and reasonable attorney’s fees.

COUNT IL(RACKETEER INFLUENCE AND CORRUPT
ORGANIZATIONS ACT - RICQ)

28. Plaintiff repeats herein paragraphs 1 - 27 as fully set forth herein.

29, Defendants, directly or indirectly, performed two or more of the following non-exclusive
predicate acts in the conduct of their tllegal business enterprise’ s affairs constituting a
pattern of racketeering activity (racketeering activity):

a. The repeated felonious growing, manufacture, selling, and or dealing of a
controlled substance which is drug-related activity indictable and punishable
under federal law, to-wit: marijuana, contrary to 21 USC Section 811, and 21
USC Section 812(d)(1).

b. Repeatedly using interstate commerce to receive and pay their numerous bills by

mail posing as a legitimate business constituting mail fraud, 18 USC Section

1341,
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.9 Filed 11/23/20 Page 9 of 12

Cc.

Repeatedly using interstate commerce via cell phones and Internet to
communicate with third parties posing as a legitimate business to conduct their
illegal business, constituting wire fraud. 18 USC Section 1343.

Repeatedly using the banking system to ostensibly appear as a legitimate business
when, in fact, this is a fraudulent scheme to use, maintain, and further the illegal
business criminal conduct enterprise with the use of bank accounts, deposits of
money made from the illegal enterprise into bank accounts, pay bills with checks
via the mail system, engaging in monetary transactions in property derived from
the specific unlawful activity, and or engaging in illegal money transmitters. 18

USC Sections 1344, 1957, and 1960.

30, As a direct and proximate result of defendants’ racketeering activity, plaintiff has suffered

a loss and been damaged in the following non-exclusive manner:

a.

Exposure to plaintiff, including, all its members, to criminal prosecution and civil
liability by harboring a continuing criminal enterprise;

Potential forfeiture of all plaintiff's real property involved in the continuing
criminal enterprise;

Restoration costs to the premises to return this real property to a rentable storage
or warehouse facility;

Diminution in value of plaintiff's real property;

Loss of reasonable use and enjoyment of its real property;

Loss of reasonable rent;

Reasonable costs and attorney’s fees so wrongfully suffered;

 
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.10 Filed 11/23/20 Page 10 of 12

h. Such other damages that form naturally and consequentially from defendants’
actions.
31. Pursuant to 18 USC Section 1964(c), plaintiffis entitled to recover against defendants,
jointly and severally, threefold damages sustained and the cost of this suit, including

plaintiff's reasonable attonleys fees.

WHEREFORE, plaintiff prays that this Honorable Court:

A. GRANT preliminary and final injunctive relief ordering defendants to cease and
desist in their illegal business and to abate this nuisance;

B. AWARD plaintiff all damages against defendants, jointly and severally, to which
it is entitled;

C. AWARD plaintiff a trebling of damages against defendants, jointly and severally,
to which it is entitled;

D. ORDER all other legal or equitable relief to which plaintiff may be entitled under

the circumstances, including costs, interest, and reasonable attorney’s fees.

COUNT II (RICO CONSPIRACY IN VIOLATION OF 18 USC SECTION 1962)

32. Plaintiff repeats herein paragraphs | - 31 as fully set forth herein.

33. Defendants actions have violated 18 USC Section 1962(d), by conspiring to violate 18
USC Section 1962(a)[Income derived from a pattern of racketeering activity],
(b)[Acquire or maintain any interest or control of Uppercut and RYL from a pattern of
racketeering activity], (c)[Conduct or participate in the conduct of Uppercut/RYL’s

affairs thru a pattern of racketeering activity]; constituting a RICO conspiracy.

 

 
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.11 Filed 11/23/20 Page 11 of 12

34.

35

36,

37.

Dated:

As a direct and proximate result of defendants' RICO conspiracy, plaintiff suffered a loss

and has been damaged as hereinbefore set forth.

WHEREFORE, plaintiff claims judgement against defendants as hereinbefore set forth.

COUNT IY (CIVIL CONSPIRACY)

. Plaintiff repeats herein paragraphs 1 - 34 as fully set forth herein.

Defendants actions as hereinbefore set forth, by concerted action and agreement,
accomplished an unlawful end, or a lawful end by unlawful means, constituting a civil
conspiracy.

As a direct and proximate result of defendants’ civil conspiracy, plaintiff has suffered a
loss and been damaged as hereinbefore set forth.

WHEREFORE, plaintiff claims judgment against defendants as hereinbefore set forth.

DEMAND FOR TRIAL BY JURY IS HEREBY MADE

Respectfully submitted,

11/23/2020

 

ALEXANDER V. LYZOHUB (P34422)
14700 Farmington Rd., Ste 101

Livonia, MI 48154

(734) 427-5555
lyzohubsecretary@yahoo.com

10

 
Case 2:20-cv-13115-GCS-APP ECF No. 1, PagelD.12 Filed 11/23/20 Page 12 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

DEARBORN GOLDEN INVESTMENTS, LLC,
A Michigan Limited Liability Company,

Plaintiff,
V. Case No. 20
Hon.
UPPERCUT BROS, LLC, A Michigan Limited Company,
ABBAS BAZZY, an Individual, RY LANDSCAPING LLC,
a Michigan Limited Liability Company,
and RANDY YOUHAN, an Individual,
jointly and severally,
JURY DEMAND

Defendants.

 

ALEXANDER V. LYZOHUB (P34422)
14700 Farmington Rd., Ste 101

Livonia, MI 48154

(734) 427-5555
lyzohubsecretary@yahoo.com

DEMAND FOR TRIAL BY JURY IS HEREBY MADE BY PLAINTIFF,

Respectfully submitted,

Dated: 11/23/2020

 

ALEXANDER V. LYZOHUB (P34422)
Attorney for Plaintiff

14700 Farmington Rd., Ste 101

Livonia, MI 48154

(734) 427-5555
lyzohubsecretary(@yahoo.com

11
